227 S.W.3d 540 (2007)
Johnny PEEBLES, Respondent,
v.
BAKERS PRIDE, INC., Appellant, and
Division Of Employment Security, Respondent.
No. ED 88965.
Missouri Court of Appeals, Eastern District, Division Two.
June 26, 2007.
Timothy J. Reichardt, Clayton, MO, for Appellant.
Marilyn G. Green, Jefferson City, MO, Johnny Peebles, St. Louis, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., ROBERT G. DOWD, JR., J., and BOOKER T. SHAW, C.J.

ORDER
PER CURIAM.
Bakers Pride, Inc. (hereinafter, "Employer") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), finding Johnny Peebles was discharged but not for misconduct connected with his work and awarding him unemployment compensation benefits. Employer raises two issues on appeal, claiming the Commission's decision was not supported by substantial evidence, and it failed to make adequate findings of fact.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).